Jordan, Justice.
Appellee, former husband of the appellant, brought his petition for contempt alleging that appellant had violated the terms of the divorce decree requiring her to deliver to him on a specified date certain real property and to divide certain personal property. Appellant complains *617of the overruling of her motion to strike certain paragraphs of the petition as being irrelevant, denying her motion to dismiss, and holding her in contempt after a hearing. No transcript is included, the contention being that the trial court’s orders were erroneous as a matter of law.
Submitted January 13, 1978
Decided January 31, 1978.
D. D. Veal, for appellant.
Lawrence, Rice & Lawrence, George D. Lawrence, Sr., for appellee.
We have carefully examined the record and conclude that the rulings of the trial court were not erroneous for any of the reasons specified by the appellant. See Griggers v. Bryant, 239 Ga. 244 (1) (236 SE2d 599) (1977).

Judgment affirmed.


All the Justices concur.